Citation Nr: 1623388	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  07-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative left (minor) shoulder dislocation with traumatic arthritis, rated as 30 percent disabling since January 7, 2009, and 20 percent disabling prior thereto. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 Video Conference hearing.  A transcript of that proceeding has been associated with the claims file. 

In addition, this matter was previously before the Board in December 2010 and August 2012, at which time it was remanded for further development. 

The Board is cognizant that a claim for TDIU is part and parcel of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has expressly asserted that his service-connected left shoulder and other service connected disabilities affect his ability to work.  For example, in September 2009, the Veteran reported that he was having significant problems at work due to his left shoulder and that he was planning on retiring early.  See VA Examination, September 2009.  The January 2011 VA examination report reflects that the left shoulder disability "would affect his ability to do his work."  See VA Examination January 2011.  The most recent VA examination report in October 2012, reflects that the Veteran was unemployed and that his shoulder condition would impact his ability to work in that his pain and limited range of motion would limit his ability to perform any occupations requiring upper extremity involvement.  See VA Examination October 2012.  Accordingly, the Board previously took jurisdiction of the TDIU claim.   
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the October 2010 Board hearing, the Veteran contended that he suffered from constant pain and that his shoulder was tender to palpation and would "pop" on occasion.  In addition, he testified that his shoulder was constantly cold due to muscle wasting, which he contended caused pulling on his neck.  See October 2010 Hearing Transcript at 4.  The Veteran reported that he had problems with his left hand, arm, shoulder, neck and migraine headaches, all of which he associated with his service-connected shoulder disability.  See id at 4-5.  The Board found in the December 2010 remand that separate ratings for left elbow, left hand, left wrist, left fingers, neck and headache disorders, as part and parcel of the left shoulder disability, were potentially appropriate in this case.  The Board requested that the examiner address the likelihood that any such disorders were related to the service-connected left shoulder disability.   

In its August 2012 decision, the Board granted increased ratings for the Veteran's claims for left ulnar neuropathy and left ulnar/median/radial neuropathy and remanded the remaining claims on appeal for additional development.  The Board noted that a comprehensive VA examination had been requested in the prior Board remand in December 2010.  The Board found that its directives had not been complied with and therefore remanded the issues remaining on appeal to provide the Veteran a comprehensive VA examination in keeping with the December 2010 remand.  

In October 2012, the Veteran underwent an additional VA examination.  While the Board finds that the most recent VA examination complies with several of the Board's directives from its August 2012 remand, the examiner failed to address the likelihood that the Veteran's alleged disorders to include those of his left hand, left wrist, left fingers, neck and headaches were related to the Veteran's service connected left shoulder disability.  A remand is necessary in this case in order to afford the Veteran a comprehensive VA examination, which considers whether any of the aforementioned disorders are related to the Veteran's service-connected left shoulder disability.  See Stegall, 11 Vet. App. at 271.

The Veteran has alleged being unemployable due to his service-connected disabilities.  The Board notes that the Veteran is currently ineligible for a TDIU on a schedular basis.  Therefore, the pending claim for an increased rating may affect his eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim for an increased rating for post-operative left (minor) shoulder dislocation with traumatic arthritis, which is being remanded by the Board.  Moreover, given that the issue for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claim for an increased rating being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from May 2014 to the present from the Memphis VA Medical Center should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Memphis VA Medical Center dated from May 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the claims file, to include a copy of this remand, to the October 2012 VA examiner for an addendum opinion.  If the examiner who drafted the October 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner must further offer comments and an opinion addressing whether it is more likely than not (i e, probability greater than 50 percent), at least as likely as not (i e , probability of 50 percent), or less likely than not e , probability less than 50 percent), that the following conditions, or any other condition, are related to the Veteran's service connected left shoulder disability:

      i.  a disorder of the left elbow
	ii.  a disorder of the left hand
	iii.  a disorder of the left wrist
	iv.  a disorder of the left fingers 
	v.  a disorder of the neck 
	vi.  migraine headaches 

In doing so, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated, including the claim for a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




